UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7749



DEVON DORSEY,

                Plaintiff - Appellant,

          v.


RONALD BOURNE, Deputy,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:07-cv-00838-LMB-TCB)


Submitted:   February 26, 2008            Decided:    March 13, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Devon   Dorsey   appeals   the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Dorsey v. Bourne, No. 1:07-cv-00838-LMB-TCB

(E.D. Va. filed Oct. 22, 2007; entered Oct. 26, 2007).          We also

deny the motion for production of documents. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                               - 2 -